t c memo united_states tax_court estate of alfred j richard deceased gary h richard and peter c richard co-executors petitioners v commissioner of internal revenue respondent docket no filed date eric m kramer john j barnosky joseph t la ferlita and louis vlahos for petitioners donald alan glasel and marissa j savit for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a dollar_figure deficiency in federal estate_tax for the estate of alfred j richard estate respondent also determined penalties under section of dollar_figure some issues in this case have been separated for purposes of trial and opinion the issue for decision in this opinion is whether or shares of preferred_stock in a j richard sons inc a j richard sons should be included in the estate we hold that only shares should be included in the estate findings_of_fact alfred j richard decedent was a resident of florida when he died on date his sons gary h richard and peter c richard are coexecutors of his estate and were residents of new york at the time the petition was filed a j richard sons was incorporated in new york on date a j richard sons is a holding corporation which owns and oversees the activities of various subsidiaries as of date there were big_number outstanding common shares in a j richard sons of those shares decedent owned big_number shares decedent’s spouse victoria richard owned shares gary richard owned shares and peter richard owned shares 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the date of decedent’s death pursuant to an amendment to a j richard sons’ certificate of incorporation dated date and an agreement dated date by and between decedent mrs richard and the corporation some of the corporate stock was recapitalized on date decedent and mrs richard exchanged all of their common_stock for class a preferred_stock as a result shares of class a preferred_stock were issued to decedent and shares of class a preferred_stock were issued to mrs richard gary and peter richard each retained shares of common_stock in a j richard sons decedent and mrs richard never elected to convert their class a preferred_stock into class b preferred_stock no additional shares of common_stock or preferred_stock were issued during decedent’s lifetime and no dividend distributions have ever been paid on the preferred_stock mrs richard passed away on date she was a florida domiciliary and resident at the time of her death although mrs richard executed a 2each share of class a preferred_stock has a par and redemption value of dollar_figure is noncumulative has voting rights and is convertible at the option of its holder into an equal number of shares of class b cumulative nonvoting preferred_stock class a preferred_stock shares carry equal voting rights per share to those of common_stock 3while no other shares of stock were issued during decedent’s lifetime at some point during decedent’s lifetime gary and peter richard transferred shares each to holding trusts for the benefit of decedent’s grandchildren will on date the will was not offered for probate until date no federal or state estate_tax returns were ever filed on behalf of mrs richard’s estate and no intestacy proceeding or probate of any other will if mrs richard had more than one will took place before the probate of mrs richard’s will is described further below at the time of decedent’s death in date decedent was the chairman of a j richard sons’ board_of directors and gary and peter richard were the only other directors at that time the officers of a j richard sons and the various operating subsidiaries included gary and peter richard but not decedent 4the will had been stored in a vault in an attorney’s office for many years and was not retrieved until date it appears that upon mrs richard’s death most persons did not know of the will and assumed decedent inherited all her assets in intestacy no one who knew of the will’s existence before date supplied information relating to it for purposes of this case although gary and peter richard were named coexecutors under mrs richard’s will before date they were never informed by their mother decedent or anyone else that the will existed thus they were not aware that they had been named the personal_representatives of mrs richard’s estate and did not seek to have the will probated until they discovered the will’s existence in 5this finding is based on testimony that until gary and peter richard were unaware their mother had any will as well as the fact that ownership of mrs richard’s preferred_stock shares was not transferred as it would have been had an intestacy proceeding taken place before her will was probated in after decedent’s death gary and peter richard asked thomas pohmer a j richard sons’ chief financial officer to cooperate with counsel for the estate in preparing the form_706 united_states estate and generation-skipping_transfer_tax return for the estate mr pohmer told counsel for the estate that mrs richard’ sec_140 shares of class a preferred_stock shares had passed to decedent because he assumed the shares had passed to decedent upon mrs richard’s death however at the time of decedent’s death record title to the shares remained in mrs richard’s name on a j richard sons’ preferred_stock ledger there were no shareholder meetings or votes at which the shares could have been voted between the dates of mrs richard’s death and decedent’s death the form_706 filed by the estate in date reported that decedent owned shares of preferred_stock preferred shares in a j richard sons at the time of his death gary and peter richard signed the form_706 as did john barnosky of the law firm farrell fritz p c the law firm representing petitioners in 6in a letter dated date to respondent’s counsel one of petitioners’ representatives stated that the firm representing petitioners surmised because all of the other properties owned by the decedent and victoria were held jointly with survivorship rights that her family assumed that the same was true of the preferred_stock insufficient evidence and testimony were provided for us to determine whether decedent’s family or acquaintances actually assumed the shares had been jointly owned by decedent and mrs richard this case the form_706 reported the value of the preferred shares at dollar_figure representing the number of shares believed to have been owned by decedent multiplied by the dollar_figure par and redemption value of each share decedent died testate on date a petition for administration was filed in the probate division of the circuit_court in st lucie county florida which sought to have decedent’s will probated in date petitioners filed a notice to creditors in the probate proceeding and in date an inventory of decedent’s estate was filed which included the preferred shares believed to have been owned by decedent the will was admitted to probate and all of decedent’s assets were distributed according to the instructions in his will an appraisal of the preferred shares on behalf of the internal_revenue_service in date found the value of the preferred shares to be dollar_figure as of the date of decedent’s death on date respondent issued a notice_of_deficiency determining that petitioners had undervalued the preferred shares reportedly owned by decedent at the time of his death 7some of decedent’s assets were used to pay various funeral and estate expenses the remainder was bequeathed to a_trust established in 8respondent’s expert determined that the shares were worth dollar_figure because the preferred shares constituted over one-third of the voting shares in a j richard sons sufficient to block any major change from occurring to the corporation respondent determined a deficiency of dollar_figure and penalties under sec_6662 of dollar_figure the estate timely filed a petition contesting the deficiency asserting that the value of the preferred_stock owned by decedent was only dollar_figure the rediscovery of mrs richard’s will in date raised the issue of whether decedent’s estate representatives properly included the shares in the estate or whether the shares should have been included in mrs richard’s estate and thereafter passed to a credit_shelter_trust created by mrs richard’s will a copy of mrs richard’s will was submitted to respondent in date and the will was offered for probate in the circuit_court for st lucie county florida st lucie circuit_court in date the documents filed with the st lucie 9mrs richard’s will directed that the credit_shelter_trust shall terminate at the death of my husband whereupon my trustees shall distribute the then principal thereof to my then living issue per stirpes mrs richard’s will further stated that i am the owner of preferred shares of stock in a j richard sons inc upon my death if my husband shall have predeceased me or upon his death if he survives me i direct my personal_representatives or trustees as the case may be to sell or redeem such shares the shares were never sold or redeemed rather the shares were divided evenly and distributed to gary and peter richard circuit_court state that the preferred_stock previously owned by mrs richard is the only asset of her estatedollar_figure on date petitioners filed with this court a motion for leave to amend petition requesting that they be permitted to amend their petition to challenge the inclusion of the shares in decedent’s estate on date the st lucie circuit_court issued an order admitting mrs richard’s will to probate and appointing gary and peter richard as personal_representatives of her estate as her will had directed on date we granted petitioners’ motion for leave to amend petition and filed the amendment the same day in the amendment petitioners allege that decedent owned only shares of preferred_stock in a j richard sons at the time of his death and that the value of those shares was only dollar_figure at the time of decedent’s death 10testimony established that mrs richard owned an automobile and jewelry during her life but no other evidence was presented regarding what became of these assets upon or before her death mrs richard’s will specifically bequeathed all her jewelry and the automobile to decedent if he survived her which he did opinion i burden_of_proof in general the burden_of_proof with regard to factual matters rests with the taxpayer under sec_7491 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability and meets other requirements the burden_of_proof shifts from the taxpayer to the commissioner as to that factual issue because we decide this issue on the basis of the preponderance_of_the_evidence we need not decide upon which party the burden rests ii proper estate for inclusion of the shares respondent does not contest the validity of mrs richard’s will but makes several arguments that probate of her will does not affect the shares which had already been included in decedent’s estate and were distributed according to the instructions in his will respondent argues that the shares are more properly included in decedent’s estate as opposed to mrs richard’s estate in support of this argument respondent claims that the lack of formal ownership transfer of the shares to decedent is inconsequential and that the shares were never owned by or includable in victoria’s estate we disagree florida law governs the ownership of legal_title to the shares at issue the supreme court of the united_states has held that-- state law creates legal interests and rights the federal revenue acts designate what interests or rights so created shall be taxed our duty is to ascertain the meaning of the words used to specify the thing taxed if it is found in a given case that an interest or right created by local law was the object intended to be taxed the federal_law must prevail no matter what name is given to the interest or right by state law 309_us_78 in applying this rule we have observed that in determining a decedent’s interest in property we look to state law ‘state law which creates legal interests and rights in property including powers of appointment determines the nature scope and validity of such legal interests and rights ’ estate of fortunato v commissioner tcmemo_2010_105 quoting estate of posner v commissioner t c memo as a federal court we are not bound by the decision of a state trial_court such as the st lucie circuit_court which admitted mrs richard’s will to probate unless the 11respondent’s argument on this point is somewhat unclear it appears to be based on a theory of estoppel that as a result of various actions taken and beliefs held by the parties involved decedent’s estate should now be barred from denying decedent’s ownership of the shares and including the shares in mrs richard’s estate decision was affirmed by the state’s highest court 387_us_456 at the time of mrs richard’s death fla stat ann sec_732 provided that the death of the testator is the event that vests the right to devises unless the testator in his or her will has provided that some other event must happen before a devise shall vest fla stat ann sec_731 west provides that the term ‘devise ’ when used as a noun means a testamentary_disposition of real or personal_property courts have consistently held under these and similar statutes14 that title to property bequeathed in a probated will is deemed to have passed to a devisee upon the death of the testator regardless of when the will is probated see estate of 443_f2d_1266 5th cir 12the statute has not been substantially altered in the years since mrs richard’s death it currently provides that the death of the testator is the event that vests the right to devises unless the testator in the will has provided that some other event must happen before a devise vests fla stat ann sec_732 west 13this was true both at the time of mrs richard’s death and today although at the time of mrs richard’s death the term was defined in fla stat ann sec_731 14the precursor to fla stat ann sec_732 was fla stat ann sec_731 which provided that the death of the testator is the event which vests the right to legacies or devises unless the testator in his will has provided that some other event must happen before a legacy or devise shall vest in sum the power_of_appointment like a legacy or devise is inchoate pending probate and dates back to the date of death upon probate the power_of_appointment given to the devisee under her husband’s will was created immediately upon the death of the husband subject_to later perfection by probate 418_f2d_551 5th cir husband died in although his will bequeathing all his property to his wife was not probated until the passage of title to wife under the will dated back to the time of her husband’s death rice v greene so 2d fla dist ct app wife of deceased husband conveyed the same real_property left to her in husband’s will to two parties and litigation ensued regarding wife’s holding title in the property the court noted that husband’s death vested wife’s rights in the property i t is clear that because wife never offered husband’s will for probate she lacked marketable title to the property however she clearly acquired equitable_title to the property upon her husband’s death respondent claims that fla stat ann sec_732 is not determinative of ownership of the shares because decedent became the owner of the shares after the death of his wife despite the lack of formal transfer of ownership to himdollar_figure citing 387_us_456 respondent correctly asserts that we may decide in which estate the shares should have been included because the decision of the st lucie circuit_court admitting mrs richard’s will to probate was not affirmed by the highest court in florida respondent then argues that given the facts of this case we should hold that the shares are more properly includable in decedent’s estate however upon a review of the facts we find that decedent never owned the shares and that it is more proper to include the shares in mrs richard’s estate respondent claims that if the decedent sought to change the name on the shares vote those shares or transfer them he would have been permitted to do so since all the other shareholders believed he owned them while it is possible that respondent’s hypotheticals might have happened they did not in fact title to the shares remained in mrs richard’s name from the time of her death until the death of decedent and decedent never took any overt action to indicate that he was the owner of the sharesdollar_figure we believe these facts are evidence that the share sec_15respondent hints that decedent became the owner of the shares through misappropriation 16respondent points out that decedent signed above mrs richard’s name as well as above his own name on a certified resolution for a j richard sons in and claims this is evidence that decedent acted as the owner of mrs continued were not misappropriated by decedent or otherwise transferred to him indeed we believe these facts support the view that decedent never owned the shares regardless of what those around him may have believed and that decedent took no actions which were inconsistent with the terms of mrs richard’s will decedent did nothing to cause the shares to be included in his estate rather the personal_representatives of his estate mistakenly believed decedent owned the shares and listed the shares as part of the estate’s inventory after decedent’s death respondent repeatedly faults gary and peter richard for actions they failed to take as representatives of mrs richard’s estate respondent claims that for more than thirteen years the fiduciaries did nothing until they themselves stood to lose financially and that gary and peter as their mother’s estate’s personal_representatives and as officers of the corporation had the ability to change the name on the stock certificates they had the responsibility to gather her estate’s assets in and would have known of their existence however we continued richard’s shares the resolution concerns corporate business such as a lease a sublease and a letter of representation makes no mention of corporate shareholders and provides that the resolutions contained therein were adopted by unanimous consent of directors in lieu of meeting in addition the area for signatures on the document is prefaced directors consent although two of the signatures were those of persons who were shareholders but not directors we believe it more likely that decedent signed the document in his capacity as a director of the corporation rather than in his capacity as a corporate shareholder have found that gary and peter richard did not seek to have mrs richard’s will probated sooner because they were not aware that the will existed until date indeed once they learned of the existence of mrs richard’s will gary and peter richard promptly sought to have it probated respondent also faults gary and peter richard for other actions they took or failed to take first respondent faults them for including only the shares in the inventory of mrs richard’s estate ignoring other assets she may have owned at the time of her death such as jewelry and an automobile second respondent faults them for failing to sell the shares or have them redeemed by a j richard sons as directed by mrs richard’s willdollar_figure finally respondent alleges gary and peter richard among others violated new york state law by failing to hold annual shareholder meetings for a j richard sons at which the preferred shares might have been voted between mrs richard’s and decedent’s deaths we do not believe these actions are sufficient to require assigning the shares to decedent’s estate instead of mrs richard’s first the allegation that gary and peter richard may have failed to include certain other assets in mrs richard’s 17petitioners claim on brief that they tried to have the shares redeemed and that the corporation refused insufficient evidence was presented for us to determine whether petitioners actually tried to have the shares redeemed estate does not mean that inclusion of the shares was improper failure to include jewelry an automobile or other assets may be an issue to be addressed in another case similarly the fact that the shares were not sold may reflect a breach of a fiduciary duty to be addressed in another case and forum but does not mean that the shares were not properly included in mrs richard’s estate finally we see no connection between failure to hold shareholder meetings for a closely held family- owned corporation such as a j richard sons and any nefarious plans regarding the shares indeed gary and peter richard were not aware of mrs richard’s will until logically eliminating the possibility of their participation in any earlier planning regarding the shares considering the preceding facts and arguments we find that upon probate of mrs richard’s will in the passage of title to the shares to the credit_shelter_trust dated back to the time of mrs richard’s death in dollar_figure we further find that no actions were taken from the time of mrs richard’s death to the probate 18it was not clear from the evidence provided whether the shares were ever actually transferred to the credit_shelter_trust before being distributed to gary and peter richard however respondent did not make any arguments regarding transfer of the shares to the credit_shelter_trust and we therefore deem this potential issue to be waived by respondent see 238_f3d_860 ndollar_figure 7th cir issues not addressed or developed are deemed waived--it is not the court’s obligation to research and construct the parties’ arguments aff’g tcmemo_1999_192 of her will which changed ownership of the shares or which would make it more proper for the shares to be included in decedent’s estate rather than mrs richard’s estate iii florida statute_of_limitations and statute of nonclaim fla stat ann sec_733 west provides in part-- no claim or demand against the decedent’s estate that arose before the death of the decedent including claims of the state and any of its political subdivisions even if the claims are unmatured contingent or unliquidated no claim for funeral or burial expenses no claim for personal_property in the possession of the personal representative and no claim for damages including but not limited to an action founded on fraud or another wrongful act or omission of the decedent is binding on the estate on the personal representative or on any beneficiary unless filed in the probate proceeding on or before the later of the date that i sec_3 months after the time of the first publication of the notice to creditors or as to any creditor required to be served with a copy of the notice to creditors days after the date of service on the creditor even though the personal representative has recognized the claim or demand by paying a part of it or interest on it or otherwise the personal representative may settle in full any claim without the necessity of the claim being filed when the settlement has been approved by the interested persons fla stat ann sec_733 west provides in pertinent part that notwithstanding any other provision of the code years after the death of a person neither the decedent’s estate the personal representative if any nor the beneficiaries shall be liable for any claim or cause of action against the decedent respondent claims that since petitioners are seeking to remove an asset from the decedent’s probate_estate they are bound by the provisions of fla stat ann sec_733 and respondent argues that both statutes prevent petitioners from moving an asset from decedent’s estate and placing it in mrs richard’s estate we disagree finding that neither statute applies in this case florida state appellate courts have consistently held that a claim and liability arising after a decedent’s death is not subject_to fla stat ann sec_733 and dollar_figure joseph v estate of joseph so 3d fla dist ct app coba v craig so 2d fla dist ct app thompson v hodson so 2d fla dist ct app swenszkowski v compton so 2d fla dist ct app citing in re estate of kulow so 2d fla dist ct app although under 387_us_456 we are not bound to follow 19a statutory exception is made for claims for funeral and burial expenses see fla stat ann sec_731 ‘claim’ means a liability of the decedent whether arising in contract tort or otherwise and funeral expense the term does not include an expense of administration or estate inheritance succession or other death taxes west specifically mentioning claims for funeral or burial expenses decisions of the florida state appellate courts we find their interpretation of fla stat ann sec_733 and persuasive and adopt it as discussed supra decedent did nothing to cause the shares to be included in his estate rather the personal_representatives of his estate mistakenly believed decedent owned the shares and listed the shares as part of decedent’s estate after his death thus no claim against decedent’s estate by mrs richard’s estate arose during decedent’s lifetime and any claim by mrs richard’s estate for the shares is not subject_to fla stat ann sec_733 and as a result respondent’s argument on this point fails iv dominion and control of the shares respondent argues that even if decedent did not own the shares they are still includable in his estate because he exercised dominion and control_over them in support of this argument respondent again brings up several of the points we have previously addressed such as the fact that the shares were listed in the inventory of decedent’s estate that other owners and directors of a j richard sons believed decedent owned the shares and that decedent signed above mrs richard’s name on a certified resolution for a j richard sons in dollar_figure 20as previously discussed we have found that mr richard signed this corporate resolution in his capacity as a director of the corporation as opposed to a continued however we believe these facts most of which stemmed from the mistaken beliefs of persons other than decedent do not provide a great deal of support for respondent’s argument indeed we believe the facts including decedent’s lack of action in seeking to vote transfer or otherwise benefit from the shares more strongly support petitioners’ argument that decedent never exercised dominion or control_over the shares perhaps most importantly we note that as of decedent’s death title to the shares remained in mrs richard’s name on a j richard sons’ preferred_stock ledger after considering the evidence presented we find that decedent never exercised dominion and control_over the shares in issue respondent’s argument on this point thus fails v whether the position taken by petitioners on the form_706 filed by the estate is binding the form_706 filed by the estate reported that at the time of his death decedent owned preferred shares the shares plus the shares decedent had owned since positions taken in a tax_return signed by a taxpayer or return preparer may be treated as admissions and the taxpayer or return preparer cannot disavow returns he or she prepared without cogent proof that they are continued corporate shareholder incorrect 121_tc_308 28_tc_121 aff’d 255_f2d_833 3d cir crigler v commissioner tcmemo_2003_93 aff’d 85_fedappx_328 4th cir respondent argues that petitioners failed to supply cogent proof that the shares in issue were not owned by decedent and are thus bound by the position reported in the filed form_706 we disagree we believe that the rediscovery of mrs richard’s will in its admission to probate which under florida law causes the credit shelter trust’s ownership of the shares to date back to the date of mrs richard’s death and other facts previously discussed in this opinion constitute cogent proof that the shares were not owned by decedent at the time of his death and were incorrectly included in decedent’s estate on the form_706 as a result petitioners are not bound by the position taken on the filed form_706 vi conclusion we hold that of the preferred shares included in decedent’s estate on the form_706 were not properly included in decedent’s estate rather the shares were more properly includable in mrs richard’s estate in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued
